Citation Nr: 0210559	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-10 070	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for chronic obstructive pulmonary disease (COPD) due to 
treatment received from February to June 1996 at a VA Medical 
Center (VAMC) and community based outpatient clinic (CBOPC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1948 until resigning in January 1958.  He also 
reportedly had additional service in the reserves until about 
1963.

In February 2000, the VA RO in St. Petersburg, Florida, 
denied the veteran's claims for compensation-pursuant to 
38 U.S.C.A. § 1151-for COPD and Hepatitis C due to treatment 
received at a VAMC and CBOPC.  He appealed the RO's decision 
to the Board of Veterans' Appeals (Board) and, as support for 
his claims, he testified at a hearing in June 2000.  In 
August 2000, after considering his hearing testimony and the 
medical and other evidence of record, the RO granted his 
claim for section 1151 compensation for Hepatitis C and 
assigned a noncompensable, i.e., 0 percent rating effective 
from the date of his claim.  He did not appeal either the 
rating or effective date assigned, so that issue is no longer 
before the Board.  Thus, the only remaining issue is whether 
he also is entitled to section 1151 compensation for the 
COPD.  He recently testified at another hearing in June 2002 
concerning this claim.  The Member of the Board signing this 
decision conducted that hearing during a travel assignment to 
the RO (travel Board hearing).


FINDINGS OF FACT

1.  Several medical records on file indicate the veteran had 
COPD for years prior to undergoing the treatment in question, 
from February to June 1996, at the VAMC and CBOPC.

2.  There also is an unrefuted medical opinion of record 
reiterating this and indicating the veteran's COPD was not 
caused or exacerbated by the treatment in question that he 
received at the VAMC and CBOPC.

CONCLUSION OF LAW

The veteran's COPD is not proximately due to or the result of 
the treatment that he received from February to June 1996 at 
the VAMC and CBOPC.  38 U.S.CA. § 1151 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since this 
change in law occurred during the pendency of this appeal, 
the veteran is entitled to have the VCAA considered when 
deciding his case because it provides procedural safeguards 
and protections to him that were not previously available.  
See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied, even though the veteran has not received a VCAA 
letter, per se.  The RO has continually apprised him, 
throughout the course of his appeal, of the type of evidence 
needed to substantiate his allegations and prevail.  This 
included notifying him of the urgent need for objective 
medical nexus evidence causally relating his COPD to the 
treatment that he received at the VAMC and CBOPC from 
February to June 1996.  Each time the RO made a decision 
concerning his claim, throughout the various stages of his 
appeal, the RO promptly sent him notice of the decision.  
This initially occurred when notifying him of the February 
2000 decision that he appealed since the RO enclosed a copy 
of the rating decision with that letter discussing the 
reasons and bases for the denial.  But aside from that, the 
RO also sent him a Statement of the Case (SOC) in March 2000.  
And although both the initial rating decision and SOC denied 
the claim as not well grounded, which, as mentioned above is 
no longer a requirement due to the enactment of the VCAA, 
the Supplemental Statement of the Case (SSOC) that the RO 
provided the veteran more recently, in August 2000, 
adjudicated the claim on a de novo basis (i.e., based on the 
entire record) and further explained the reasons and bases 
for continuing to deny the claim in spite of the more liberal 
standard of review.  The SOC and SSOC also cited the 
governing law and regulation.  The veteran also was examined 
in July 2000 to obtain a medical opinion concerning the cause 
of his COPD, and he also testified at two different hearings, 
initially in June 2000 and more recently in June 2002.  VA 
also has obtained all of the medical evidence that he cited 
as relevant to his claim, including the clinical records 
concerning the treatment in question from February to June 
1996 at the VAMC and CBOPC.

A remand in this specific appeal-merely to issue a VCAA 
letter, would serve no useful purpose because VA already has 
complied with the requirements of this new law.  And these 
types or needless remands should be avoided whenever 
possible.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  So no further notification or 
assistance is required by the VCAA, and the Board may proceed 
to issue a decision in this appeal without prejudicing the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

II.  Governing Law and Regulation

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he had incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (2002).  However, for claims such as 
the one at issue, filed on or after October 1, 1997 (the 
veteran filed his claim on July 23, 1999), a showing of 
negligence or fault on the part of VA is necessary for 
recovery-whereas this is not required for claims that were 
filed prior to that date. See Brown v. Gardner, 115 S. Ct. 
552 (1994); 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Also, according to 38 C.F.R. § 3.358(b)(2), section 1151 
compensation is not payable for the continuance or natural 
progression of disease or injuries for which the treatment 
was authorized.  Furthermore, section 1151 compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran-or, in appropriate cases, his 
representative.  "Necessary consequences" are those that 
are certain to result from, or were intended to result from, 
the treatment administered.  38 C.F.R. § 3.358(c)(3).

III.  Legal Analysis

During his hearings, particularly his most recent one in June 
2002, the veteran alleged that his COPD definitely must be 
attributable to the treatment that he received at the VAMC 
and CBOPC from February to June 1996 because he did not have 
the condition prior to that time, but has received numerous 
diagnoses of it during the years since.  So, according to 
him, it logically stands to reason that his COPD resulted 
from that treatment.

The treatment in question began in February 1996 when VA 
doctors discovered the veteran had a cancerous tumor on his 
bladder, requiring emergency surgery involving a cystoscopy 
and transurethral resection.  Unfortunately, during the 
surgery, his bladder ruptured.  There also were several other 
resulting complications after the procedure-most notably, a 
myocardial infarction (i.e., heart attack), bleeding 
syndrome, retroperitoneal bleed, persistent bladder fistulas, 
and malnutrition.  The veteran also eventually underwent 
catheter drainage and nephrostomy drainage, and he was 
offered additional surgery, a cystectomy, but he declined 
because of his extensive bowel surgery and short bowel 
syndrome in the past dating back to missile injuries that he 
had sustained during service.  Still other complications 
following the February 1996 surgery included complete 
impotence and complete to partially complete urinary 
incontinence.

VA already has acknowledged that the veteran has additional 
disability as a result of the February 1996 surgery and 
accepted responsibility for his misfortunes stemming from 
that procedure.  He has been awarded section 1151 
compensation for every condition that he alleged was due to 
that treatment-except for COPD.  And this is the dispositive 
issue currently before the Board, whether his COPD also is a 
residual of that treatment.  The preponderance of the medical 
evidence of record indicates that it is not, however, so the 
benefit of the doubt rule does not apply, and his claim for 
section 1151 compensation for this condition must be denied.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A VA physician who examined the veteran in July 2000 for the 
specific purpose of providing a medical opinion concerning 
the cause of his COPD did not causally relate it to the 
treatment-including the surgery mentioned, received at the 
VAMC and CBOPC from February to June 1996.  Instead, that 
examining VA physician cited objective clinical evidence of 
COPD many years prior to the treatment in question, in fact 
as early as 1977 when the veteran was seen at St. Joseph's 
Mercy Hospital in Ann Arbor, Michigan.  That examining VA 
physician also cited the veteran's long history of smoking as 
a causative factor in the development of his COPD, and his 
documented history of smoking dates back to as early as 1949.

So in an effort to rebut the objective medical opinion of 
that VA physician, the veteran submitted an additional 
clinical record concerning that treatment at St. Joseph's 
Mercy Hospital.  The record that he submitted is a copy of a 
lung scan conducted in February 1977, and it indicates the 
results were "normal."  He also alleged during his most 
recent hearing that, although the report of another X-ray 
of his chest conducted in January 1995 in a VA outpatient 
clinic also contains a diagnosis of COPD, he never had any 
such X-ray performed at that time because he was out of the 
country on business for his job.  And as proof of this, he 
submitted copies of his passport with the dates stamped on it 
denoting when he left the country.  So he says that he could 
not possibly have had COPD at any time prior to the treatment 
in question from February to June 1996 at the VAMC and CBOPC.  
There are several other medical records on file, however, 
which confirm that he did actually have COPD for years prior 
to the treatment in question.  So even if the Board, for the 
sake of argument, presumes that he did not have COPD in 1977 
and that he was out of the country, as alleged, during the 
January 1995 X-ray, there still is an overwhelming body of 
other probative medical evidence of record also containing 
diagnoses of COPD and confirming that he had this condition 
long before receiving the treatment in question at the VAMC 
and CBOPC.

The reports of X-rays taken of the veteran's chest in 
November 1990, April 1991, February 1993, and November 1993 
all confirm that he had COPD.  And since all of those X-rays 
were taken years prior to the treatment in question, which 
began in February 1996, there is little reason to doubt that 
he in fact had COPD well before being treated during the 
relevant time in question.  This is especially true since the 
social security number and date of birth listed in those X-
ray reports match the veteran's, effectively ruling out any 
possibility that those records pertain to someone else (say, 
who has the same name).  The veteran has not presented any 
countervailing medical evidence to rebut the objective 
clinical findings noted in these additional records, which 
are clearly unfavorable to his appeal.  So although it is 
indeed unfortunate that his February 1996 surgery did not go 
as planned and had several unforseeable consequences, there 
simply is no legal basis for granting additional section 1151 
compensation for COPD as a residual of that treatment in the 
absence of supporting medical evidence substantiating his 
allegations.

In deciding whether the veteran's COPD either was caused or 
exacerbated by the treatment at the VAMC and CBOPC, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  This responsibility is 
particularly difficult when medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, the only medical opinion of record 
addressing the dispositive issue of causation is highly 
unfavorable to the claim, and in fact it is undisputed and 
otherwise supported by several equally objective clinical 
records of X-rays taken prior to the relevant time in 
question containing positive findings of COPD.  Consequently, 
since there is no other medical opinion to weigh against this 
unfavorable medical evidence, the veteran is not entitled to 
compensation for COPD under section 1151.


ORDER

The claim for compensation-pursuant to section 1151, for 
COPD due to treatment received at the VAMC and CBOPC from 
February to June 1996 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

